Name: 96/233/EC: Commission Decision of 14 March 1996 establishing the list of approved fish farms in Denmark (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  agricultural policy;  Europe;  fisheries
 Date Published: 1996-03-27

 Avis juridique important|31996D023396/233/EC: Commission Decision of 14 March 1996 establishing the list of approved fish farms in Denmark (Text with EEA relevance) Official Journal L 077 , 27/03/1996 P. 0033 - 0034COMMISSION DECISION of 14 March 1996 establishing the list of approved fish farms in Denmark (Text with EEA relevance) (96/233/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of acquaculture animals and products (1), as last amended by Directive 95/22/EC (2), and in particular Article 6 thereof,Whereas the Member States may obtain, for fish farms situated in zones which are not approved with regard to infectious haematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS), the status of approved farm free of these diseases;Whereas, by Commission Decision 94/864/EC (3) and 95/336/EC (4), Denmark has already obtained approval for a number of fish farms as being free of infectious haematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS);Whereas, by letter of 18 October 1995, Denmark submitted to the Commission the justifications for obtaining the status of approved farm in respect of VHS for one fish farm in a non-approved zone, as well as the national rules ensuring compliance with the rules on maintenance of approval;Whereas the Commission and the Member States examined the justifications notified by Denmark for the farm in question;Whereas the result of this examination is that the farm in question meets all the requirements of Article 6 of Council Directive 91/67/EEC;Whereas it is necessary to consolidate the Decisions taken previously concerning the approval of fish farms in Denmark;Whereas Denmark is already recognized as an approved zone in respect of IHN;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The fish farms listed in the Annex are recognized as approved farms with regard to IHN and VHS, situated in a zone not approved with regard to VHS.Article 2 Decision 95/336/EC is herewith repealed.Article 3 This Decision is addressed to the Member States.Done at Brussels, 14 March 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 46, 19. 2. 1991, p. 1.(2) OJ No L 243, 11. 10. 1995, p. 1.(3) OJ No L 352, 31. 12. 1994, p. 74.(4) OJ No L 195, 18. 8. 1995, p. 26.ANNEX Fish farms in Denmark approved with regard to IHN and VHS 1. VÃ ¦rum MÃ ¸lle DambrugDK-8900 Randers2. TrehÃ ¸je KlÃ ¦kkeriDK-8766 Nr. Snede3. HallesÃ ¸hus DambrugDK-8766 Nr. Snede4. LÃ ¸vet DambrugDK-8654 Bryrup5. HallesÃ ¸ DambrugDK-8766 Nr. Snede6. SillerupvÃ ¦ld DambrugDK-7470 Karup7. Skade DambrugDK-8765 Klovborg8. Vork DambrugDK-6040 Egtved9. EgebÃ ¦k DambrugDK-6880 Tarm10. SÃ ¸stremosegÃ ¥rdDK-4400 Kalundborg